Title: From John Adams to Philippe André Joseph de Létombe, 14 April 1785
From: Adams, John
To: Létombe, Philippe André Joseph de


          
            Sir
            Auteuil near Paris April 14 1785
          
          The Packetts which go Monthly from L’Orient to New york are very beneficial in my humble opinion both to France and America—and I cannot say that they would be more so if any alteration were made in the Plan
          But some Americans are of opinion it would be better to have them Sail from Havre de Grace as that is the sea Port of Paris the Convenience of transporting both Mails Passengers and Merchandizes would be greater to Havre: this Should be sett over against the Inconvenience of a Longer Passage sometimes and greater Risque in the Channell— I have not knowledge enough to determine even in my own Mind another thought has been mentioned viz. that the Packetts should go in the summer to Boston & the Winter to N York I beg leave to suggest this subject to your thoughts and Enquiries and to ask your opinion. the Passages I think would be Shorter and surer to Boston in May June July August and September. Perhaps in April—
          
          I am much obliged to you for Several letters and am really ashamed to be so much in Debt but I hope to do better as my Health is much improved
          Give me leave to introduce to you one who will have no need however of my recommendation Mr Chaumont— Mrs Adams desires her respectfull Compliments—
          I have the Honour to be sir your most obedient / and most humble servt—
        